Petition for Writ of Habeas Corpus Denied and Memorandum Opinion filed
December 22, 2006







 
Petition
for Writ of Habeas Corpus Denied and Memorandum Opinion filed December 22,
2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01137-CV
____________
 
IN RE SHANNON HOLMES, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF HABEAS
CORPUS
 

 
M E M O R
A N D U M  O P I N I O N
On December 22, 2006, relator Shannon Holmes filed a petition for writ
of habeas corpus seeking release from jail.  See Tex. Gov=t Code Ann. ' 22.221(d) (Vernon 2004);  Tex.
R. App. P. 52. 
We deny
relator=s petition for writ of habeas corpus.
PER
CURIAM
Petition Denied and Memorandum Opinion filed December
22, 2006.
Panel consists of Justices Anderson, Hudson and
Edelman.